EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Cooper McDonald on May 4, 2022.

The application has been amended as follows: 
In claim 1, line 1, replace “is” with -consists of—
In claim 1, line 10, replace “is” with -consists of--
In claim 1, line 11, replace “is” with -consists of--
In claim 1, line 14, replace “is” with -consists of--
In claim 2, line 1, replace “is” with -consists of—
In claim 4, replace line 2 with, -- groups selected from the group consisting of sulfonate, sulfate and a combination thereof.—
In claim 6, line 1, replace “is” with -consists of—
In claim 7, line 1, replace “is” with -consists of—
In claim 10, line 1, replace “is” with -consists of—
In claim 11, line 1, replace “is” with -consists of—
In claim 12, line 1, replace “is” with -consists of—
In claim 12, line 2, before “maleic” add -the group consisting of—
In claim 13, line 1, replace “is” with -consists of—
In claim 13, line 3, before “acrylic” add -the group consisting of—
In claim 14, line 1, replace “is” with -consists of—
In claim 15, line 1, replace “is” with -consists of—
In claim 16, line 1, replace “is” with -consists of—
In claim 29, line 1. replace “are” with –have a shape selected from the group consisting of--
In claim 29, line 2, replace “or” with –and—
In claim 35, line 11, replace “is” with -consists of—
In claim 35, last line, replace “is” with -consists of—
Claims 37-39 are cancelled without prejudice to their further prosecution in a continuation application.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record, Burkinshaw (WO 2012/035342), because while the prior art teaches methods of cleaning a textile with reusable nylon particles coated with the claimed hydrophilic materials, the prior art does not teach or fairly suggest the cleaning particle retain the hydrophilic material after agitation. Burkinshaw teaches away from this limitation in that the hydrophilic material is repeatedly coated on the nylon particles during the washing cycles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMINA S KHAN/Primary Examiner, Art Unit 1761